INSTRUMENT OF AMENDMENT TO THE MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN The MDU Resources Group, Inc. 401(k) Retirement Plan as restated June 1, 2009 (the “Plan”), is hereby further amended, effective January 1, 2010, as follows: 1. By replacing the table in Supplement D-1 Provisions Relating to the Profit Sharing Feature for Certain Participating Affiliates, with the following table: Participating Affiliate Current Effective Date (Original Effective Date) Anchorage Sand & Gravel Company, Inc. (excluding President) January 1, 1999 Baldwin Contracting Company, Inc. January 1, 1999 Bell Electrical Contractors, Inc. January 1, 2002 Bitter Creek Pipelines, LLC1 January 1, 2001 Concrete, Inc. January 1, 2001 Connolly-Pacific Co. January 1, 2007 DSS Company2 January 1, 2004 (July 8, 1999) E.S.I., Inc. January 1, 2008 (January 1, 2003) Fairbanks Materials, Inc. May 1, 2008 Frebco, Inc. January 1, 2008 (July 1, 2000) Granite City Ready Mix, Inc. June 1, 2002 Hawaiian Cement (non-union employees hired after December 31, 2005) January 1, 2009 Jebro Incorporated November 1, 2005 Kent’s Oil Service January 1, 2007 KRC Aggregate, Inc. January 1, 2003 Knife River Corporation – Northwest (the Central Oregon Division, f/k/a HTS) January 1, 2010 (January 1, 1999) 1 Participating Affiliate Current Effective Date (Original Effective Date) Knife River Corporation – Northwest (the Southern Idaho Division) January 1, 2010 (January 1, 2006) Knife River Corporation – Northwest (the Spokane Division) January 1, 2010 (January 1, 2006) Knife River Corporation - South(f/k/a Young Contractors, Inc.) January 1, 2008 (January 1, 2007) LTM, Incorporated January 1, 2003 Montana-Dakota Utilities Co. (including union employees) January 1, 2008 Wagner Industrial Electric, Inc. January 1, 2008 Wagner Smith Equipment Co. January 1, 2008 (July 1, 2000) WBI Holdings, Inc.1 January 1, 2009 WHC, Ltd. September 1, 2001 Williston Basin Interstate Pipeline Company1 January 1, 2009 Explanation: This amendment recognizes that effective January 1, 2010, Hap Taylor & Sons, Inc., Knife River – Southern Idaho, and Knife River – Spokane became divisions of Knife River Corporation – Northwest with no profit sharing feature changes. 2. By renaming Supplement D-5 Provisions Relating to the Morse Bros., Inc. Retirement Contribution Feature as Provisions Relating to the Knife River Corporation – Northwest (Western Oregon Division, f/k/a MBI) Retirement Contribution Feature and replacing Section D-5-1 Introduction of Supplement D-5, in its entirety, with the following: D-5-1Introduction.Effective September 1, 2004, Morse Bros., Inc. a Participating Affiliate in the Plan, established the Retirement Contribution Feature described in this Supplement. Effective January 1, 2010, Morse Bros., Inc. will change its legal name to Knife River Corporation – Northwest (“KRC–NW”), and will continue to maintain this Retirement Contribution Feature for its Western Oregon Division employees. This Supplement does not apply to Participants employed by any other divisions of KRC-NW. Explanation: This amendment recognizes the legal name change for Morse Bros., Inc. to Knife River Corporation – Northwest (the Western Oregon Division, f/k/a MBI). 2 3. By replacing Morse Bros. Inc. with Knife River Corporation – Northwest and MBI with Western Oregon Division wherever they appear throughout the Supplement D-5 and Schedule A. Explanation: This amendment recognizes the name change for Morse Bros., Inc. to Knife River Corporation - Northwest. 4. Effective January 1, 2010, by replacing the following paragraph for Rogue Aggregates, Inc. on Schedule A to the Plan. Knife River Corporation – Northwest (the Southern Oregon Division, f/k/a Rogue) shall make a matching contribution equal to one hundred percent (100%) of each Southern Oregon Division employee’s participating savings contribution, up to the Participants maximum savings contributions of ten (10%) of compensation for each pay period. Effective April 1, 1994 and as amended January 1, 2010. Explanation: This amendment recognizes that effective January 1, 2009, Rogue Aggregates, Inc. became a division of Knife River Corporation – Northwest with no matching contribution change. IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the Plan, has caused this Supplement to be duly executed by a member of the MDU Resources Group, Inc. Employee Benefits Committee on this 5th day of January, 2010. MDU RESOURCES GROUP, INC. EMPLOYEE BENEFITS COMMITTEE By: /s/ Vernon A. Raile Vernon A. Raile, Chairman 3
